May 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      JESCO OPERATING, L.P., Appellant

NO. 14-11-00843-CV                          V.

                       HESS CORPORATION, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Hess
Corporation, signed May 31, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Jesco Operating, L.P., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.